DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 09/21/2021 have been entered and carefully considered with respect to claims 17-30 and 32. Claims 17 -3 0 and 32 are pending in the application. Claims 17 and 26 are amended. Claims 1 -16, and 31 remain cancelled. The amendments to the claims as indicated herein do not add any new matter to this application. 

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 17 - 32 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 9 - 14:
	Applicant argues that Claim 17 is directed to a method to reconstruct coded video data with one or more processors, not disclosed by the combination of the cited references, because the cited art at least fails to disclose an action of "receiving reshaping metadata for the one or more coded reshaped images in the coded bitstream, wherein the reshaping metadata comprise parameters to generate a forward reshaping function based on the reshaping metadata, wherein the forward reshaping function maps pixels of an image from a first codeword representation to the input codeword representation, wherein the reshaping metadata comprise: a first parameter indicating a minimum bin index being used in reshaping; a second parameter indicating a maximum bin index being used in reshaping; absolute delta codeword values for each bin in the 
	Claim 19 recites a method for adaptive reshaping of a video sequence with a processor. However, nothing in the cited art including Lu discloses these claim features ("allocating a number of codewords in the second codeword representation to each of the multiple codeword bins according to the bin metric of each of the multiple codeword bins and a rate distortion optimization criterion") of Claim 19 as discussed above. 
  	Claim 26 recites features similar to those of Claim 17 as discussed above and should be allowed at least on that basis of Claims 18, 20 - 30 and 32 depends on one of the independent claims as discussed above and should be allowed at least on that basis, as well as for the additional features each of Claims 18, 20 - 30 and 32 individually recites. 
	Applicants believe that allowance of the pending claims is appropriate. Entry of the amendments herein and further examination on the merits are requested. 
 Response to Applicant’s arguments
Exaniner however disagrees. Indeed, in regard to claim 17, Hiron appears not to be specific about the subsequent limitations including: receiving reshaping metadata for the one or more coded reshaped images in the coded bitstream, wherein the reshaping metadata comprise parameters to generate a forward reshaping function based on the reshaping metadata, wherein the forward reshaping function maps pixels of an image from a first codeword representation to the input codeword representation, wherein the reshaping metadata comprise: [[;]] a first parameter indicating a minimum bin index being used in reshaping; a second parameter indicating a maximum bin index being used in reshaping; absolute delta codeword values for each bin in the input codeword representation; and signs of the absolute delta codeword values for each bin in the input codeword representation; generating a forward reshaping function based on the reshaping metadata; generating an inverse reshaping function based on the reshaping metadata or the forward reshaping function, wherein the inverse reshaping function maps pixels of a 
	Nonetheless, Li teaches: receiving reshaping metadata for the one or more coded reshaped images in the coded bitstream, (See Li, Abstract and Pars. 0059 and 0064) wherein the reshaping metadata comprise parameters to generate a forward reshaping function based on the reshaping metadata, (Abstract and Par. 0059, 0060 and Par. 0062) wherein the forward reshaping function maps pixels of an image from a first codeword representation to the input codeword representation, (Pars. 0129, 0139 and 0140; - Citations which also suggest the notion of codeword representation involved in the forward reshaping function) 
Li in combination with Hiron appear not to be specific about: the method using first and second parameters indicating respectively a minimum bin index and a maximum bin index being used in reshaping; generating forward and inverse reshaping function based on the reshaping metadata or the forward reshaping function; decoding the coded bitstream based on the forward reshaping function and the inverse reshaping function.
Nonetheless, Lu teaches: a first parameter indicating a minimum bin index being used in reshaping; (See Lu, Pars. 0096 – 0097: reshape_model_min_bin_idx specifies the minimum bin index to be used in the reshaper construction process); a second parameter indicating a maximum bin index being used in reshaping; (See Lu, Pars. 0096 – 0097: model_max_bin_idx specifies the maximum bin index to be used in the reshaper construction process); absolute delta codeword values for each bin in the input codeword representation; (Pars. 0096 – 0098: reshape_model_band_profile_delta[i] specifies the delta value to be used to adjust the profile of the i-th band in the reshaper construction process; See also Pars. 0109 – 0110: delta codeword values for input codeword representation; See also Par. 0069: absolute difference (i.e., Delta) between Pred_sample and Orig_sample (samples are represented by codewords)) and signs of the absolute delta codeword values for each bin in the input codeword representation; (Lu, Pars. 0101 – 0102: dQP_model_scale_sign u(1); dQP_model_scale_sign; See also Par. 0110); generating a forward reshaping function based on the reshaping metadata; (See Lu, Par. 0033; ) and decoding the coded bitstream based on the forward reshaping function and the inverse reshaping function. (Lu, Par. 0068; Pars. 0050, 0071 and Fig. 3F)
	One of ordinary skill in the art would be motivated to combine the teachings of the cited references, in order to achieve a method to reconstruct coded video data to implement improved techniques for the integrated reshaping and coding of images, the method being applicable to a variety of video content, including, but not limited, to content in standard dynamic range (SDR) and/or high- dynamic range (HDR), and including using first and second parameters indicating respectively a minimum bin index and a maximum bin index being used in reshaping; generating forward and inverse reshaping function based on the reshaping metadata or the forward reshaping function; decoding the coded bitstream based on the forward reshaping function and the inverse reshaping function.
 	In regard to claim 19, the combination of Hiron, Li and Lu discloses a method for adaptive reshaping of a video sequence with a processor, (See Lu, Par. 0058: adaptive reshaping (312); See also Par. 0063, 0080, 0094 and 0098) the method comprising: accessing with a processor an input image in a first codeword representation; (See rationale applied to rejection of Claim 17) and generating a forward reshaping function mapping pixels of the input image to a second codeword representation, wherein generating the forward reshaping function comprises: dividing the input image into multiple pixel regions; (See Lu’s teachings on generating a forward reshaping function based on the reshaping metadata; (Par. 0033; Par. 0040 and Par. 0058) allocating a number of codewords in the second codeword representation to each of the multiple codeword 
  	Claim 26 recites features similar to those of Claim 1 as discussed above and is rejected as such. Claims 18, 20 - 30 and 32 are dependent claims which are also rejected on the same basis as the independent claims as discussed above 
 	Consequently, Applicant’s request for Allowance of all pending claims is denied, and the rejection of the pending claims is maintained under the grounds of rejection described as follows.  


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


	8.	Claims 17 – 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hiron (US 20200186839 A1), in view of Li et al. (US 20190014331 A1), hereinafter “Li,”  and in view of Lu et al. (US 20200267392 A1), hereinafter “Lu.”

 	In regard to claim 17, Hiron discloses a method to reconstruct coded video data with one or more processors, (See Hiron, Pars. 0028 - 0031: method involving reconstructed video after an inverse-reshaping is applied on the decoded reshaped video; See also Pars. 0088, 0108) the method comprising: 
 	receiving a coded bitstream comprising one or more coded reshaped images in an input codeword representation; (See Hiron, Abstract and Pars. 0043, 0044: device for decoding a reconstructed video from a bitstream; signal carrying an encoded reshaped video; See also Pars. 0081, 0167: receiving reshaped video in a bitstream; Par. 0130: signal to be encoded is made of code-words, typically from 0 to 1023 for 10-bit signal; Par. 0190: bitstream comprises an encoded reshaped video)  
	Hiron is not specific about the subsequent limitations including: receiving reshaping metadata for the one or more coded reshaped images in the coded bitstream, wherein the reshaping metadata comprise parameters to generate a forward reshaping function based on the reshaping metadata, wherein the forward reshaping function maps pixels of an image from a first codeword representation to the input codeword representation, wherein the reshaping metadata comprise: [[;]] a first parameter indicating a minimum bin index being used in reshaping; a second parameter indicating a maximum bin index being used in reshaping; absolute delta codeword values for each bin in the input codeword representation; and signs of the absolute delta codeword values for each bin in the input codeword representation; generating a forward reshaping function based on the reshaping metadata; generating an inverse reshaping function based on the reshaping metadata or the forward reshaping function, wherein the inverse reshaping function maps pixels of a reshaped image from the input codeword representation to the first codeword representation; and 2Docket No.: D18021US01 (60175-0502) decoding the coded bitstream based on the forward reshaping function and the inverse reshaping function.
	However, Li teaches:
receiving reshaping metadata for the one or more coded reshaped images in the coded bitstream, (See Li, Abstract: parsing a video bitstream to obtain candidate reshaping parameters (i.e., reshaping metadata)…, and determining a reshaping parameter used for reshaping a reconstructed picture according to the obtained candidate reshaping parameters; and reshaping the reconstructed picture by using the reshaping parameter; See also Pars. 0059 and 0064) wherein the reshaping metadata comprise parameters to generate a forward reshaping function based on the reshaping metadata, (See Li, Abstract: determining a reshaping parameter used for reshaping a reconstructed picture according to the obtained candidate reshaping parameters; and reshaping the reconstructed picture by using the reshaping parameter; See further, Par. 0059, 0060 and Par. 0062) wherein the forward reshaping function maps pixels of an image from a first codeword representation to the (See Li, Pars. 0129, 0139 and 0140: method for determining the reshaping parameter by calculating a mapping parameter extending from the dynamic range of the SDR video to the dynamic range of the HDR video according to the dynamic range and the color gamut of the original input HDR video, the dynamic range and the color gamut of the locally decoded and reconstructed SDR video; mapping values of pixel sampling points within the dynamic range of the SDR video to the dynamic range of the HDR video calculated according to a curve, and a parameter of the curve serving as the mapping parameter; - The passages also suggest the notion of codeword representation involved in the forward reshaping function) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Hiron and Li before him/her, to combine the teachings of both references, in order to achieve a method to reconstruct coded video data to implement improved techniques for the integrated reshaping and coding of images, the method being applicable to a variety of video content, including, but not limited, to content in standard dynamic range (SDR) and/or high- dynamic range (HDR).
Li in combination with Hiron is not specific about: the method using first and second parameters indicating respectively a minimum bin index and a maximum bin index being used in reshaping; generating forward and inverse reshaping function based on the reshaping metadata or the forward reshaping function; decoding the coded bitstream based on the forward reshaping function and the inverse reshaping function.
Nonetheless, Lu teaches:
a first parameter indicating a minimum bin index being used in reshaping; (See Lu, Pars. 0096 – 0097: reshape_model_min_bin_idx specifies the minimum bin index to be used in the reshaper construction process) 
a second parameter indicating a maximum bin index being used in reshaping; (See Lu, Pars. 0096 – 0097: _model_max_bin_idx specifies the maximum bin index to be used in the reshaper construction process)
(See Lu, Pars. 0096 – 0098: reshape_model_band_profile_delta[i] specifies the delta value to be used to adjust the profile of the i-th band in the reshaper construction process; See also Pars. 0109 – 0110: delta codeword values for input codeword representation; See also Par. 0069: absolute difference (i.e., Delta) between Pred_sample and Orig_sample (samples are represented by codewords)) and signs of the absolute delta codeword values for each bin in the input codeword representation; (See Lu, Pars. 0101 – 0102: dQP_model_scale_sign u(1); dQP_model_scale_sign; See also Par. 0110) 
generating a forward reshaping function based on the reshaping metadata; (See Lu, Par. 0033: processor accesses an input image in a first codeword representation and generates a forward reshaping function mapping pixels of the input image from the first codeword representation to the second codeword representation; Par. 0040: processor generates based on the reshaping information (including reshaping metadata in the form of various parameters (See metadata related to the inverse reshaping function are generated according to Par. 0058), a forward reshaping function) 
generating an inverse reshaping function based on the reshaping metadata or the forward reshaping function, (See Lu, Par. 0040 - 0043: processor generates a reconstructed pixel region based on the decoded reshaped residual region, the predicted region, the forward reshaping function, and the inverse reshaping function; See also Par. 0068: decoder requires access to both the forward and the inverse reshaping functions, which can be extracted using received metadata (207)) wherein the inverse reshaping function maps pixels of a reshaped image from the input codeword representation to the first codeword representation; (See Lu, Par. 0033: generating an inverse reshaping function based on the forward reshaping function mapping pixels from the second codeword representation to pixels in the first codeword representation) and 
decoding the coded bitstream based on the forward reshaping function and the inverse reshaping function. (See Lu, Par. 0068: decoder requires access to both the forward and the inverse reshaping functions, which can be extracted using received metadata (207); See also Lu, Pars. 0050, 0071 and Fig. 3F: decoding video using an in-loop reshaping architecture; flowchart of decoding process involving forward reshaping function and inverse reshaping function)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Hiron, Li and Lu, before him/her, to combine the teachings of those references, in order to achieve a method to reconstruct coded video data to implement improved techniques for the integrated reshaping and coding of images, the method being applicable to a variety of video content, including, but not limited, to content in standard dynamic range (SDR) and/or high- dynamic range (HDR). The method includes: using first and second parameters indicating respectively a minimum bin index and a maximum bin index being used in reshaping; generating forward and inverse reshaping function based on the reshaping metadata or the forward reshaping function; decoding the coded bitstream based on the forward reshaping function and the inverse reshaping function.

 	In regard to claim 18, the combination of Hiron, Li and Lu discloses the method of claim 17, wherein the forward reshaping function is reconstructed as a piece-wise linear function with linear segments derived by the reshaping metadata. (See Lu, Par. 0069: forward reshaping function can be approximated by a piecewise linear function; See also Fig. 7 and Par. 0109: linear piece-wise representation of a forward reshaping function for 10-bit input data) 

 	In regard to claim 19, the combination of Hiron, Li and Lu discloses a method for adaptive reshaping of a video sequence with a processor, (See Lu, Par. 0058: adaptive reshaping (312); See also Par. 0063, 0080, 0094and 0098) the method comprising: accessing with a processor an input image in a first codeword representation; (See rationale applied to rejection of Claim 17 in regard to receiving a coded bitstream comprising one or more coded reshaped images in an input codeword representation; (See Hiron, Abstract and Pars. 0043, 0044; Pars. 0081, 0167: receiving reshaped video in a bitstream; Par. 0130: signal to be encoded is made of code-words); receiving reshaping metadata for the one or more coded reshaped images in the coded bitstream, (See Li, Abstract: and Pars. 0059, 0064)) and generating a forward reshaping function mapping pixels of the input image to a second codeword representation, wherein generating the forward reshaping function comprises: dividing the input image into multiple pixel regions; (See Lu’s teachings on generating a forward reshaping function based on the reshaping metadata; (Par. 0033; Par. 0040 and Par. 0058) assigning each of the pixel regions to one of multiple codeword bins according to a first luminance characteristic of each pixel region; (See again Lu in Pars. 0033, 0040 and Par. 0058; See further Pars. 0043, 0081 and 0101: pixel regions assigned to codeword bins according to luminance characteristic) computing a bin metric for each of the multiple codeword bins according to a second luminance characteristic of each of the pixel regions assigned to each of the multiple codeword bins: (See Lu as above in Pars. 0040, 0058, 0081 and 0101; See further Pars. 0110, 0118 and 0121: determination of bin metric pixel; decoder extracts the reshape_model_profile_type variable and sets (steps 515, 520, and 525) for each bin the appropriate initial band profile) allocating a number of codewords in the second codeword representation to each of the multiple codeword bins according to the bin metric of each of the multiple codeword bins and a rate distortion optimization criterion; (See Lu, Abstract: codeword representation; See also Pars. 0031, 0033 and 0040; See further Pars. 0162 and 0163: rate distortion optimization) and generating the forward reshaping function in response to the allocation of codewords in the second codeword representation to each of the multiple codeword bins. (See Lu’s teachings on generating a forward reshaping function in Par. 0033; Par. 0040 and Par. 0058; See also disclosures in Claim 1of Lu)  

 	In regard to claim 20, the combination of Hiron, Li and Lu discloses the method of claim 19, wherein the first luminance characteristic of a pixel region comprises the average luminance pixel value in the pixel region. (See Lu, Par. 0089: computing average luminance at CTU level; See also Par. 0092)  

	In regard to claim 21, the combination of Hiron, Li and Lu discloses the method of claim 19, wherein the second luminance characteristic of a pixel region comprises the variance of luminance pixel values in the pixel region. (See Lu, Par. 0092: instead of using the average luminance, one may use some other luminance characteristic of the CTU, such as the minimum, maximum, or average luminance, variance, and the like)
 
 	In regard to claim 22, the combination of Hiron, Li and Lu discloses the method of claim 21, wherein computing a bin metric for a codeword bin comprises computing the average of the variances of luminance pixel values for all pixel regions assigned to the codeword bin. (See rationales for rejecting claims 20 and 21; computing a bin metric for a codeword bin is taught by Lu as indicated in rejection of Claim 19 of instant Application (See Lu as above in Pars. 0040, 0058, 0081 and 0101; See further Pars. 0110, 0118 and 0121: determination of bin metric pixel) 

 	In regard to claim 23, the combination of Hiron, Li and Lu discloses the method of claim 19, wherein allocating a number of codewords in the second codeword representation to a codeword bin according to its bin metric comprises: assigning no codewords to the codeword bin, if no pixel regions are assigned to the codeword bin; (See Lu, Par. 0081, 0129, 0130 and 0142: codeword assignment) allocating a number of codewords in the second codeword representation to each of the multiple codeword bins according to the bin metric of each of the multiple codeword bins and a rate distortion optimization criterion; (See Lu, Abstract: codeword representation; See also Pars. 0031, 0033 and 0040; See further Pars. 0162 and 0163: rate distortion optimization)) assigning a first number of codewords if the bin metric of the codeword bin is lower than an upper threshold value; (See again Lu as applied above in Pars. 0081, 0129, 0130 and 0142) and assigning a second number of codewords to the codeword bin otherwise. (See Lu, Par. 0081 and 0142: assignment of new codewords to each bin)  

	In regard to claim 24, the combination of Hiron, Li and Lu discloses an apparatus comprising a processor and configured to perform a method as recited in claim [[23]] 17. (See rationale applied to rejection of Claim 17, since the apparatus of Claim 24 performs the same functions as the method recited in Claim 17) 
 
 	In regard to claim 25, the combination of Hiron, Li and Lu discloses a non-transitory computer-readable storage medium having stored thereon computer-executable instruction for executing a method with one or more processors in accordance with claim [[23]] 17. (See rationale applied to rejection of Claim 17, since the non-transitory computer-readable storage medium of Claim 25 has stored thereon computer-executable instructions for executing a method in accordance with Claim 17) 
 
 	In regard to claim 26, the combination of Hiron, Li and Lu discloses a method to reconstruct coded video data, the method comprising: receiving a coded bitstream comprising one or more coded reshaped pictures in an input codeword representation; (See rationale applied to rejection of Claim 17 for corresponding limitations) receiving reshaping metadata for the one or more coded reshaped pictures in the coded bitstream; (See rationale applied to rejection of Claim 17 for corresponding limitations) wherein the reshaping metadata comprise: a first parameter to determine a minimum bin index being used in reshaping; a second parameter to determine a maximum bin index being used in reshaping; a first set of parameters indicating absolute delta codeword values for each bin in the input codeword representation; and a second set of parameters indicating signs of the delta codeword values for each bin in the input codeword representation; (See rationale applied to rejection of Claim 17, since the additional features described in those limitations are disclosed in the cited references and relate to the features disclosed in Claim 17) generating a forward reshaping function based on the reshaping metadata, wherein the forward reshaping function maps pixels of a picture from a first codeword representation to the input codeword representation; (See rationale applied to rejection of Claim 17 for corresponding limitations) generating an inverse reshaping function (See rationale applied to rejection of Claim 17 for corresponding limitations) extracting from the coded bitstream a coded reshaped picture comprising one or more coded units, (Refer to rationale applied to rejection of Claim 17 in regard to receiving a coded bitstream comprising one or more coded reshaped images in an input codeword representation on the basis of Hiron, Abstract and Pars. 0043, 0044; Pars. 0081, 0167, and Par. 0130)Serial No. : 16/968,574Filed : February 13, 2019 wherein: for an inter-coded CU (inter-CU) in the coded reshaped picture:Applicant : Peng Yin et al.Docket No.: D18021US01 (See Lu, Par. 0056: operations related to intra or inter-prediction suggests coded units of type inter-coded CU (inter-CU))Serial No. : 16/968,574Filed : February 13, 2019 Page: 5 of 7applying the forward reshaping function to inter-prediction samples stored in a reference buffer in the first codeword representation to generate reshaped prediction samples for the inter-CU in the input codeword representation; (See Lu, Par. 0071: generating reshaped prediction samples) generating reshaped reconstructed samples of the inter-CU based on reshaped residuals in the inter-CU and the reshaped prediction samples for the inter-CU; (See Lu, Par. 0033 – 0044: disclosure relating to reshaped reconstructed samples; reshaped residuals and reshaped prediction samples) applying the inverse reshaping function to the reshaped reconstructed samples of the inter-CU to generate decoded samples of the inter-CU in the first codeword representation; (See again Lu, Par. 0033 – 0044; See further Lu, Par. 0040 - 0043: processor generates a reconstructed pixel region based on the decoded reshaped residual region, the predicted region, the forward reshaping function, and the inverse reshaping function; See also Par. 0068) applying a loop filter to the decoded samples of the inter-CU to generate output samples of the inter-CU; (See Lu, Par. 0056: operations related to intra or inter-prediction… and loop filtering, are performed using reshaped pictures stored in DPB buffer; Par. 0061: inverse reshaping can be implemented with the advantage of adding inverse reshaping to design of the in-loop filter, which can be using reshaped pictures stored in DPB buffer) and generating a decoded picture in the first codeword representation based on output samples in the  (See Lu, Par. 0032, Par. 0056 and Pars. 0178 and 0183: disclosure relating to generating a decoded picture based on samples in reference buffer)

 	In regard to claim 27, the combination of Hiron, Li and Lu discloses the method of claim 26, wherein generating a reshaped reconstructed sample (RecSample) of the inter-CU comprises computing:
 
    PNG
    media_image1.png
    16
    289
    media_image1.png
    Greyscale
 
wherein Res denotes a reshaped residual in the inter-CU in the input codeword representation, Fwd ( ) denotes the forward reshaping function, and PredSample denotes an inter-prediction sample in the first codeword representation. (See rationale used in rejection of Claim 26, in addition to Lu, Par. 0184: equation relating to reshaped reconstructed sample Reco_sample and disclosure in claims 1, 7, 10 and 16 of Lu)  

 	In regard to claim 28, the combination of Hiron, Li and Lu discloses the method of claim 27, wherein generating an output sample to be stored in the reference buffer (RecSampleInDPB) comprises computing: 
		
    PNG
    media_image2.png
    16
    309
    media_image2.png
    Greyscale
 
wherein, Inv( ) denotes the inverse reshaping function and LPF( ) denotes a loop filter. (See rationale used in rejection of Claim 27, in addition to Lu, Par. 0044: generating an output pixel region based on the reconstructed pixel region; and storing the output pixel region in the reference pixel buffer; See also disclosure in Claim 21 and Pars. 0178, 0183; See further Lu, Par. 0056: operations related to intra or inter-prediction… and loop filtering, are performed using reshaped pictures stored in DPB buffer; Par. 0061: inverse reshaping can be implemented with the advantage of adding inverse reshaping to design of the in-loop filter, which can be using reshaped pictures stored in DPB buffer; - The above equation is implied in the disclosures of the cited references) 
 
	In regard to claim 29, the combination of Hiron, Li and Lu discloses the method of claim 26, wherein for chroma residual samples in the inter-coded CU (inter-CU) in the input codeword representation, further comprising: determining a chroma scaling factor based on luma pixel values in the input codeword representation and the reshaping metadata; (See rationale applied to rejection of Claim 26, in addition to disclosures in Lu, Pars. 0083 – 0085 as relating to chroma scaling factor; See further Par. 0143: scaling factor may be a luma-dependent value and can be computed numerically; See also Pars. 0144 – 0149, 0171 and 0172)
 	multiplying the chroma residual samples in the inter-CU with the chroma scaling factor to generate scaled chroma residual samples in the inter-CU in the first codeword representation; (See rationale applied to rejection of Claim 27 as relating to reshaped residual in inter-CU; - The operation of multiplying chroma residual samples in inter-CU with the chroma scaling factor to generate scaled chroma residual samples is a straightforward operation inherent to the disclosure of Lu)
generating reconstructed chroma samples of the inter-CU based on the scaled chroma residuals in the inter-CU and chroma inter-prediction samples stored in the reference buffer to generate decoded chroma samples of the inter-CU; (See rationale applied to rejection of Claim 26 as relating to generating reshaped reconstructed samples  and as applied here to generating reconstructed chroma samples; See also rationale applied to Claim 28 in regard to samples stored in reference buffer)  
applying the loop filter (270) to the decoded chroma samples of the inter-CU to generate output chroma samples of the inter-CU; (See rationale applied to rejection of Claim 26 in regard to applying a loop filter to the decoded samples of the inter-CU to generate output samples of the inter-CU; (See Lu, Par. 0056)) and 
storing the output chroma samples of the inter-CU in the reference buffer. (See rationale applied to rejection of Claim 28 as relating to storing the output chroma samples) 

 	In regard to claim 30, the combination of Hiron, Li and Lu discloses the method of claim 29, wherein in inter mode the chroma scaling factor is based on an average of inter-predicted  (See rationale applied to rejection of Claim 29, since the additional features described in those limitations are disclosed in the cited references) 
 
 	In regard to claim 31, the claim is cancelled and no longer analyzed. 
 
 	In regard to claim 32, the combination of Hiron, Li and Lu discloses a 32. (New) The method of claim 26, wherein the forward reshaping function is reconstructed as a piece-wise linear function with linear segments derived by the reshaping metadata. (See rationales applied to rejection of Claim 17 and Claim 18, since the additional features described in those limitations are disclosed in the cited references of the prior art, and relate to the features disclosed in Claim 17 and Claim 18)


References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Zhang et al. (US 20180041779 A1) teaches GEOMETRY TRANSFORMATION-BASED ADAPTIVE LOOP FILTERING.
		Alshina et al. (US 20110243232 A1) teaches METHOD AND APPARATUS FOR ENCODING VIDEO BY USING DYNAMIC-RANGE TRANSFORMATION,--.
		Wittmann et al. (US 20100220788 A1) teaches VIDEO CODING METHOD AND VIDEO DECODING METHOD.
	
		Pang et al. (US 20160337661 A1) teaches SEARCH REGION DETERMINATION FOR INTER CODING WITHIN A PARTICULAR PICTURE OF VIDEO DATA.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Berteau Joisil/
Examiner, Art Unit 2487
/TSION B OWENS/Primary Examiner, Art Unit 2487